DANAHY, Acting Chief Judge.
The appellant, the defendant in the trial court, appeals an order denying a motion to vacate an order of default. We reverse because Florida Rule of Civil Procedure 1.500(c) specifically provides that if a party fails to plead or otherwise defend, the trial court may enter a default against such party. The appellant has demonstrated that he filed pleadings in this cause three months before the order of default was entered.
Reversed and remanded for further proceedings.
HALL and ALTENBERND, JJ., concur.